Citation Nr: 1619422	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  11-03 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Service connection for left knee chondromalacia, secondary to the service-connected left foot, status post fusion, tarsal coalition with osteoarthritis of the posterior facet of the subtalar joint.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from October 2001 to May 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction is currently with the VA RO in Baltimore, Maryland.

In a January 2011 statement the Veteran's representative requested to continue the Veteran's appeal for a low back strain, but the Agency of Original Jurisdiction (AOJ) has not yet taken any action with regard to this claim.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The record before the Board consists of electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA databases.


REMAND

Prior to adjudicating the Veteran's claim, the Board finds additional development is required.

A thorough review of the record reflects that not all of the Veteran's VA treatment records are associated with the electronic evidence of record.  VBMS contains VA treatment records from the Baltimore VA Medical Center (VAMC) dated March 2009 to April 2009 and October 2013, which appear to have been submitted by the Veteran himself.  The only other Baltimore VAMC treatment records associated with the record are located in Virtual VA and are dated February 2012 through May 2012.  The June 2010 VA knee examination references May 2009 knee x-rays and the November 2010 Statement of the Case notes that outpatient treatment records from the Baltimore VAMC dated April 2007 to June 2010 were reviewed, yet none of these records are associated with the Veteran's electronic claims file.  Moreover, the record contains VA treatment records from the Denver Health Care System dated October 2003 to June 2006 and it is unclear if those records are complete.  On remand, the RO must obtain and associate with the electronic evidence of record all VA treatment records from the Baltimore and Denver Health Care Systems.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Following receipt of any outstanding VA treatment records, an addendum medical opinion must be obtained.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C., for the following actions:

1.  Obtain and associate with the electronic evidence of record ALL available VA treatment records from the Denver and Baltimore Health Care Systems.

2.  Upon receipt of the above, an addendum medical opinion regarding the etiology of any diagnosed left knee disability must be obtained from, if possible, the VA medical professional who performed the June 2010 examination.  If he or she is unavailable, another qualified VA medical professional must provide an addendum medical opinion.  Another examination of the Veteran should only be performed if deemed necessary by the VA medical professional providing the opinion.

Following a review of the evidence of record, to include the Veteran's lay statements, a VA medical professional must state an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's left knee disability is due to his service-connected left foot disability.

A complete rationale for this opinion must be provided.  If the medical professional is unable to provide the required opinion, he or she should explain why.  If the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the medical professional should identify the additional information that is needed.

3.  If a new examination is required, the RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

5.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

